Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21-38 are objected to because of the following informalities:  claims 21, 26, 31 specify finding a largest n without first defining “n” as a number, variable, constant etc..  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
Regarding claims 21,26, 31
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of obtaining k-1 auxiliary models (mental process of modeling or obtaining models by viewing or by pen and paper); and
generating a respective independent prediction from each of the models (mental process of creating a model with pen and paper),
wherein generating the independent predictions is done by invoking each of the models (mental process of modeling and making predictions by using pen and paper),
through px in parallel (thinking about two things at the same time);
finding a largest n such that (i) a prediction from model p (mental process of performing math), 
wherein all the predictions by p, for concatenations of current input with tokens are computed by parallel invocations of the Transformer model p (math concepts); and extending a generated output by appending the independent predictions from models p, through pn, to the generated output (mental process of modeling and making predictions by using pen and paper).
Nothing in the claim element precludes the step from practically being performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. The obtaining and generating an output steps are recited at a high level of generality and amount to mental process or mere data receiving and outputting, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: Unless obtaining and outputting are considered additional elements the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining and outputting amount either a mental process or at most no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the obtaining/outputting steps were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “obtaining or outputting” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed obtaining or outputting steps are well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
Regarding claims 22, 27, 33
The method of claim 36, wherein a respective prediction matches an output of p, only if the two are identical. (mathematical concepts).

Regarding claims 23, 28, 33 The method of claim 36, wherein a respective prediction matches an output of p, only if it is one of a predetermined number of closest predictions to that output of Pi. (mathematical concepts).

Regarding claims 24, 29, 34 The method of claim 36, wherein a respective prediction matches an output of p, only if the two are within a predetermined distance from each other. (mathematical concepts).

Regarding claims 25, 30, 35 The method of claim 36, wherein k is an integer in a range of 2-20, or 2-10, or 4-6. (mathematical concepts).

Regarding claims 36, 37, 38 36. The method of claim 21, wherein finding the largest n comprises: invoking a single Transformer model which during a verification substep yields Dil Vjsi'si | Ve jai) for alli=1,...,k4andi’ =1,...,4,in aconstant number of operations, including plugging in the & predicted outputs to give the required outputs; and after n has been computed, using the already computed Dil Vj+n+i | Vejtn X) for all 7, for the prediction substep in a next iteration of generating output, thereby reducing the number of model invocations by a factor of two for all but a very first iteration.(mathematical concepts).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bradbury (US 2019/0130249) teaches using parallel models (“by reducing and/or eliminating the dependency between decoder steps 240b-m on previous decoder steps 240a-(m−1), each of decoder steps 240a-m may be performed in parallel (e.g., concurrently and/or without waiting on other decoder steps to complete).”, 0027; “the output sequence may be predicted using a decoder stage of the model, such as decoder 240. In some embodiments, the decoder stage may generate the output sequence in a parallel manner ”, 0059).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123